DETAILED ACTION
This action is a response to the application filed on 11/06/2020.
Claims 21-40 are pending.
Claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2018, 08/21/2019, and 10/17/109 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 111(b) is acknowledged. Applicant filed the claimed provisional application number 62/201,328 filed on 08/05/2015. Applicant’s claim for this application to be considered a “continuation-in-part” per 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 is acknowledged.  Applicant filed the claimed application number 15/196,258 on 16/30/2016. However, it is noted that the claims are reliant upon newly presented 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-23, 27, 30-31, and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US 2013/0015753 A1)

Regarding claim 21, Son teaches An appliance, comprising: a cabinet (Figure 1;Paragraph [0068]); a compartment defined by the cabinet (Figure 1; Paragraph [0068]; Paragraph [0078] (the compartment may be the inside of the ; a temperature control system(Paragraph [0137] “the control unit may include an input part to input control commands… the input part may include a refrigerator compartment temperature adjusting part, a freezer compartment temperature adjusting part”; Figure 11); a light source (Paragraph [0030] “UV lighting source may be operated based on at least one of a light emission duration time”; Figure 19; Paragraph [0136] “The UV lighting source 210 may be operated based on at least one of an opening status of the door”); and a scanning apparatus that comprises a camera (Figure 18; Paragraph [0166] “the sensor unit 510 may include a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food”; Figure 19), the camera being disposed within the compartment and capturing images of the compartment, wherein the captured images comprise at least one temporarily stored item (Figure 18; Paragraph [0166]; Figure 19; Paragraph [0033]; Figure 21; ), and wherein the scanning apparatus utilizes the captured images to identify a quantity of the at least one temporarily stored item (Figures 21-25; Paragraph [0169] “the control unit 500 may determine whether a stored apple is spoiled based on a difference among distributed surface temperatures of the apple visualized by the camera unit 400”; Paragraph [0170];  Paragraph [0174]; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400” (the identified quantity being the item itself, i.e. one)).  

Regarding claim 22, Son further teaches wherein the scanning apparatus executes a first data capturing phase and a second data capturing phase (Figures 21-25; Paragraph [0174]; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400”).  

Regarding claim 23, Son further teaches wherein the second data capturing phase is analyzed to determine a difference between a first image captured during the first data capturing phase and a second image captured during the second data capturing phase (Figures 21-25; Paragraph [0174] “the fruit and vegetables that is visualized by the camera unit 400 may be memorized in a memory part (not shown). The control unit 500 may determine the spoiling of the fruit and vegetables stored in the storage room 42 based on the difference among the distributed surface temperatures stored in the memory part”; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400”).  
 
Regarding claim 27, Son further teaches wherein the scanning apparatus further comprises: a scale disposed within the compartment, wherein the scale provides a weight measurement of the at least one temporarily stored item (Paragraph [0036] “The sensor unit may include a weight sensor to recognize weight change of the stored food”; Paragraph [0154] “the sensor unit 510 may include a weight sensor 513 to measure the weight of the stored goods (for example, food) seated in the storage room”: figure 18; Figure 19).  

Regarding claim 30, Son further teaches further comprising: an air sensor that monitors a state of air within at least a portion of the compartment (Figure 19; Figure 18; Paragraph [154] “The sensor unit 510 may include at least one… gas sensor 512”; Paragraph [0151] “defining at least one storage room formed therein for low temperature storage of food and an outer case defining an exterior appearance thereof, a sensor unit 510 detecting a source of contamination inside the storage room”).  

Regarding claim 31, Son further teaches wherein the air sensor monitors a region of the compartment that is proximate to the at least one temporarily stored item compartment (Figure 19; Figure 18; Paragraph [154] “The sensor unit 510 may include at least one… gas sensor 512”; Paragraph [0151] “defining at least one storage room formed therein for low temperature storage of food and an outer case defining an exterior appearance thereof, a sensor unit 510 detecting a source of contamination inside the storage room”).  

Regarding claim 33, Son further teaches wherein the air sensor detects fumes indicative of a spoiled food item as the food item transitions from a preserved state to a spoiled state (Paragraph [0177] “In a case that the fruit and vegetables are spoiled, the spoiled fruit and vegetables may be removed from the refrigerator and generation of offensive smell may be prevented” (i.e. bad smells mean the food is spoiled and the air sensor detects this state); Figure 19; Figure 18; Paragraph [154] “The sensor unit 510 may include at least one… a gas sensor 512 to detect an offensive smell factor”; Paragraph [0151] “defining at least one storage room formed therein for low temperature storage of food and an outer case defining an exterior appearance thereof, a sensor unit 510 detecting a source of contamination inside the storage room”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0015753 A1) in view of Hay et al. (US 2014/0316916 A1).
  
Regarding claim 24, Son does not explicitly teach wherein the scanning apparatus determines a change in location of the at least one temporarily stored item as a result of the difference between theFirst Named Inventor Joshua George Abdoo Appln. No.15/896,477Page: 3first image and the second image
Hay, from the same filed of endeavors, teaches wherein the scanning apparatus determines a change in location of the at least one temporarily stored item as a result of the difference between theFirst Named Inventor Joshua George Abdoo Appln. No.15/896,477Page: 3first image and the second image (Paragraph [0015] “tag attached to each item and a RFID reader or receiver configured to determine the location or proximity of the tag relative to the reader or receiver. Removal of items may also be detected by an image recognition system incorporating cameras which either detect the removal of an item or compare photographs of trays to detect removed items, such as by determining if the product is on or off the tray”; Paragraph [0136] “the system detects, in real time, which product was removed and logs such product as a "pending sale item" in the virtual shopping cart of the identified customer that opened that door. The system detects the removal and identifies the products that get removed based on the preconfigured database information of each .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hay into the teachings of Son to teach detecting a change in location. 
One would be motivated to do so as to ensure an accurate inventory is kept of the stored items. 

Regarding claim 25, Son further teaches the scanning apparatus determines a change of the at least one temporarily stored item as a result of the difference between the first image and the second image (Figures 21-25; Paragraph [0169] “the control unit 500 may determine whether a stored apple is spoiled based on a difference among distributed surface temperatures of the apple visualized by the camera unit 400”; Paragraph [0170];  Paragraph [0174]; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400”).  However, Son does not explicitly teach change in the quantity.
Hay, from the same filed of endeavors, teaches change in the quantity (Paragraph [0015] “tag attached to each item and a RFID reader or receiver configured to determine the location or proximity of the tag relative to the reader or receiver. Removal of items may also be detected by an image recognition system incorporating .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hay into the teachings of Son to teach detecting a change. 
One would be motivated to do so as to ensure an accurate inventory is kept of the stored items. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0015753 A1) in view of Justaniah et al. (US 2016/0203591 A1).

Regarding claim 26, Son does not explicitly teach wherein the scanning apparatus determines an identity of the at least one temporarily stored item based upon the captured images of the at least one temporarily stored item. 
Justaniah, from the same filed of endeavors, teaches wherein the scanning apparatus determines an identity of the at least one temporarily stored item based upon the captured images of the at least one temporarily stored item .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Justaniah into the teachings of Son to teach determining an identity of an item. 
One would be motivated to do so as to provide a user with more information and allow them to eat quality food (see paragraph [0015] of Justaniah). 

Claim 28 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0015753 A1) in view of Chae et al. (US 2017/0219279 A1).

Regarding claim 28, Son further teaches wherein the weight measurement of the at least one temporarily stored item is utilized by the scanning apparatus (Paragraph [0154]; Figure 19; Figure 18; Claim 107). Son does not explicitly teach in identifying the quantity of the at least one temporarily stored item
Chae, from the same filed of endeavors, teaches in identifying the quantity of the at least one temporarily stored item (Paragraph [0118] “On the basis of the information related to the weight of the beverage at the storage start time point received by the communication unit and the weight of the beverage at a current time point, the refrigerator control unit of the refrigerator may determine whether a sufficient quantity of quantity of the beverage is low and should be purchased”; Figure 8D).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Chae into the teachings of Son to teach determining a quantity using a scale. 
One would be motivated to do so as to ensure an individual has all of the ingredients they may want or need (see paragraph [0118] of Chae).

Regarding claim 34, Son teaches An appliance, comprising: a cabinet (Figure 1;Paragraph [0068]); a compartment defined by the cabinet  (Figure 1; Paragraph [0068]; Paragraph [0078] (the compartment may be the inside of the refrigerator or a drawer inside the refrigerator)); a temperature control system (Paragraph [0137] “the control unit may include an input part to input control commands… the input part may include a refrigerator compartment temperature adjusting part, a freezer compartment temperature adjusting part”; Figure 11); a light source (Paragraph [0030] “UV lighting source may be operated based on at least one of a light emission duration time”; Figure 19; Paragraph [0136] “The UV lighting source 210 may be operated based on at least one of an opening status of the door”); and a scanning apparatus that comprises: a camera (Figure 18; Paragraph [0166] “the sensor unit 510 may include a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food”; Figure 19), the camera being disposed within the compartment and capturing images of the compartment, wherein the captured images comprise at least one temporarily stored item  , and wherein the scanning apparatus utilizes the captured images to identify a quantity of the at least one temporarily stored item  (Figures 21-25; Paragraph [0169] “the control unit 500 may determine whether a stored apple is spoiled based on a difference among distributed surface temperatures of the apple visualized by the camera unit 400”; Paragraph [0170];  Paragraph [0174]; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400”); a scale disposed within the compartment, wherein the scale provides a weight measurement of the at least one temporarily stored item (Paragraph [0036] “The sensor unit may include a weight sensor to recognize weight change of the stored food”; Paragraph [0154] “the sensor unit 510 may include a weight sensor 513 to measure the weight of the stored goods (for example, food) seated in the storage room”: figure 18; Figure 19), wherein the weight measurement of the at least one temporarily stored item is utilized by the scanning apparatus (Paragraph [0154]; Figure 19; Figure 18; Claim 107); and First Named Inventor Joshua George Abdoo Appln. No.15/896,477Page: 5an air sensor that monitors a state of air within at least a portion of the compartment (Figure 19; Figure 18; Paragraph [154] “The sensor unit 510 may include at least one… gas sensor 512”; Paragraph [0151] “defining at least one storage room formed therein for low temperature storage of food and an outer case defining an exterior appearance thereof, a sensor unit 510 detecting a source of contamination inside the storage room”), wherein the air sensor monitors a region of the compartment that is proximate to the at least one temporarily stored item (Figure 19; Figure 18; Paragraph [154] “The sensor unit 510 may include at least one… gas sensor 512”; Paragraph [0151] “defining at least one storage room formed therein for low temperature storage of food and an outer case defining an exterior appearance thereof, a sensor unit 510 detecting a source of contamination inside the storage room”).  Son does not explicitly teach utilizing weight in identifying the quantity of the at least one temporarily stored item.
Chae, from the same filed of endeavors, teaches in identifying the quantity of the at least one temporarily stored item (Paragraph [0118] “On the basis of the information related to the weight of the beverage at the storage start time point received by the communication unit and the weight of the beverage at a current time point, the refrigerator control unit of the refrigerator may determine whether a sufficient quantity of the beverage remains or whether the quantity of the beverage is low and should be purchased”; Figure 8D).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Chae into the teachings of Son to teach determining a quantity using a scale. 
One would be motivated to do so as to ensure an individual has all of the ingredients they may want or need (see paragraph [0118] of Chae).


Regarding claim 35, Son further teaches wherein the air sensor detects fumes indicative of a spoiled food item as the food item transitions from a preserved state to a spoiled state (Paragraph [0177] “In a case that the fruit and vegetables are spoiled, the spoiled fruit and vegetables may be removed from the refrigerator and generation of offensive smell may be prevented” (i.e. bad smells mean the food is spoiled and the air sensor detects this state); Figure 19; Figure 18; Paragraph [154] “The sensor unit 510 may include at least one… a gas sensor 512 to detect an offensive smell factor”; Paragraph [0151] “defining at least one storage room formed therein for low temperature storage of food and an outer case defining an exterior appearance thereof, a sensor unit 510 detecting a source of contamination inside the storage room”).  

Regarding claim 36, Son further teaches wherein the scanning apparatus collects a first set of data during a first data capturing phase and the scanning apparatus collects a second set of data during a second data capturing phase (Figures 21-25; Paragraph [0174]; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400”), and wherein the second set of data is analyzed to determine a difference between the first set of data and the second set of data (Figures 21-25; Paragraph [0174] “the fruit and vegetables that is visualized by the camera unit 400 may be memorized in a memory part (not shown). The control unit 500 may determine the spoiling of the fruit and vegetables stored in the storage room 42 based on the temperatures stored in the memory part”; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400”).  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0015753 A1) in view of Carmi et al. (US 2018/0184972 A1).
	
Regarding claim 29, Son does not explicitly teach further comprising: a spectrometer that works in conjunction with the light source to obtain a measured value of the at least one temporarily stored item, wherein the measured value is at least one of an absorbance value, a transmittance value, and a reflectance value, and wherein the measured value from the at least one temporarily stored item is compared to a reference value for the at least one temporarily stored item.  
Carmi, from the same filed of endeavors, teaches a spectrometer that works in conjunction with the light source to obtain a measured value of the at least one temporarily stored item (Paragraph [0125] “method of obtaining the percentage of fat or fertilization status of food such as fruits and vegetables in a fast, safe and accurate manner with a spectrometer apparatus as disclosed herein, in accordance with examples”; Paragraph [0126]; Paragraph [0144] “The spectrometer 102 can be used as a general purpose material analyzer for many applications, as described in further detail spectrometer 102 can be used to identify materials or objects, provide information regarding certain properties of the identified materials”; Paragraph [0145] “The spectrometer may comprise any optical spectrometer known to one having skill in the art. For instance, the spectrometer may comprise a handheld spectrometer. The spectrometer may comprise an absorptance spectrometer or a reflectance spectrometer. The spectrometer may utilize light from any of the infrared, visible, or ultraviolet portions of the electromagnetic spectrum”; Paragraph [0329]; Paragraph [0159]), wherein the measured value is at least one of an absorbance value, a transmittance value, and a reflectance value (Paragraph [0159] “When a user initiates a measurement of a sample material S using the spectrometer 102, for example by pressing the operating button 1006 with hand H, the spectrometer emits an optical beam 10 toward the sample material within the field of view 40. When the optical beam 10 hits the sample material S, the light may be partially absorbed and/or partially reflected by the sample material; alternatively or in combination, optical beam 10 may cause the sample material to emit light in response. The detector of the spectrometer module 160 may be configured to sense at least a portion of the optical beam 10 reflected back by the sample and/or light emitted by the sample in response to the optical beam 10, and consequently generate the spectral data of the sample material as described in further detail herein”; Paragraphs [0160]-[0161]), and wherein the measured value from the at least one temporarily stored item is compared to a reference value for the at least one temporarily stored item (Figure 25; Figure 26; Paragraph [0401] “Based on such characteristic features, a spectrometer system as described herein can determine the general identity (e.g., "cheese", "plum") of a spectrometer system can also be used to determine the ripeness of fruits. Enzymatic processes and changes in the water content can be detected by scanning a fruit with pocket size spectrometer, giving an accurate estimation of the fruit's ripeness level”).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Carmi into the teachings of Son to teach a spectrometer for measuring data. 
One would be motivated to do so as the “user can then make a determination of the safety of the ingredients in real time during the course of food storage and preparation” (see paragraph [0329] of Carmi). 

Claim 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0015753 A1) in view of Chae et al. (US 2017/0219279 A1) in further view of Hay et al. (US 2014/0316916 A1).

Regarding claim 37, Son does not explicitly teach wherein the scanning apparatus determines a change in location of the at least one temporarily stored item as a result of the difference between the first set of data and the second set of data.
Hay, from the same filed of endeavors, teaches wherein the scanning apparatus determines a change in location of the at least one temporarily stored item as a result of the difference between the first set of data and the second set of data (Paragraph [0015] “tag attached to each item and a RFID reader or receiver configured to determine the location or proximity of the tag relative to the reader or receiver. Removal of items may also be detected by an image recognition system incorporating cameras which either detect the removal of an item or compare photographs of trays to detect removed items, such as by determining if the product is on or off the tray”; Paragraph [0136] “the system detects, in real time, which product was removed and logs such product as a "pending sale item" in the virtual shopping cart of the identified customer that opened that door. The system detects the removal and identifies the products that get removed based on the preconfigured database information of each compartment of the tray. Detection of the removal of products can be accomplished by using any optical or electrical sensor system”).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hay into the teachings of Son to teach detecting a change in location. 


Regarding claim 38, Son further teaches wherein the scanning apparatus determines a change in the at least one temporarily stored item as a result of the difference between the first set of data and the second set of data (Figures 21-25; Paragraph [0169] “the control unit 500 may determine whether a stored apple is spoiled based on a difference among distributed surface temperatures of the apple visualized by the camera unit 400”; Paragraph [0170];  Paragraph [0174]; Paragraph [0180]; Paragraph [0183]; Paragraph [0168]; Paragraph [0166] “a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400”).  However, Son does not explicitly teach change in the quantity.
Hay, from the same filed of endeavors, teaches change in the quantity (Paragraph [0015] “tag attached to each item and a RFID reader or receiver configured to determine the location or proximity of the tag relative to the reader or receiver. Removal of items may also be detected by an image recognition system incorporating cameras which either detect the removal of an item or compare photographs of trays to detect removed items, such as by determining if the product is on or off the tray”; Paragraph [0136] “the system detects, in real time, which product was removed and logs such product as a "pending sale item" in the virtual shopping cart of the identified .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Hay into the teachings of Son to teach detecting a change. 
One would be motivated to do so as to ensure an accurate inventory is kept of the stored items. 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0015753 A1) in view of Chae et al. (US 2017/0219279 A1) in further view of Justaniah et al. (US 2016/0203591 A1).

Regarding claim 39, Son does not explicitly teach wherein the scanning apparatus determines an identity of the at least one temporarily stored item based upon the captured images of the at least one temporarily stored item. 
Justaniah, from the same filed of endeavors, teaches wherein the scanning apparatus determines an identity of the at least one temporarily stored item based upon the captured images of the at least one temporarily stored item (Figure 15; Paragraph [0016]; Paragraph [0018]; Paragraph [0039] “In the particular example disclosed herein, the system is designed to monitor and assess the quality of .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Justaniah into the teachings of Son to teach determining an identity of an item. 
One would be motivated to do so as to provide a user with more information and allow them to eat quality food (see paragraph [0015] of Justaniah). 
  
Allowable Subject Matter
	Claims 32 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form all of the imitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627 



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627